   8:20-cv-00501-RGK-PRSE Doc # 8 Filed: 03/08/21 Page 1 of 3 - Page ID # 36




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GERSON ALCANTARO,

                    Petitioner,                              8:20CV501

      vs.
                                                MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                    Respondent.


      This matter is before the court on preliminary review of Petitioner Gerson
Alcantara’s1 Petition for Writ of Habeas Corpus (filing 1) brought pursuant to 28
U.S.C. § 2254. The court must conduct an initial review of Alcantara’s petition to
determine whether his claims are potentially cognizable in federal court. A habeas
corpus petition must “substantially follow either the form appended to [the Rules
Governing Section 2254 Cases in the United States District Courts], or a form
prescribed by a local district-court rule.” See Rule 2 of the Rules Governing
Section 2254 Cases in the United States District Courts.

       Here, Alcantara used the Form AO 241, Petition for Writ of Habeas Corpus
by a Person in State Custody. However, Alcantara did not fill out the form
completely. Alcantara completed portions of the form identifying the judgment he
challenges, but he left blank the portions for alleging the grounds on which he
seeks federal habeas relief. Alcantara’s petition is, thus, insufficient, and the court
will not act upon it. On the court’s own motion, Alcantara will have 30 days in
which to file an amended petition for writ of habeas corpus. The court will direct
the clerk of the court to send to Alcantara the Form AO 241, Petition for Writ of
Habeas Corpus by a Person in State Custody.

      1
          The docket sheet incorrectly lists Petitioner’s last name as “Alcantaro.” The
court will use the correct spelling of “Alcantara” and will direct the clerk’s office to
correct the caption to reflect the correct spelling.
  8:20-cv-00501-RGK-PRSE Doc # 8 Filed: 03/08/21 Page 2 of 3 - Page ID # 37




       The court is aware from Alcantara’s petition and a letter he submitted to the
court that he speaks Spanish and does not understand English well. (See, e.g.,
Filing 1 at CM/ECF p. 1; Filing 7 at CM/ECF p. 2; Filing 7-1 at CM/ECF p. 1.)
However, Alcantara previously submitted a letter to the court that was written in
English, though perhaps not by Alcantara himself based on the handwriting, and
which the court returned to him as the court could not ascertain what he was
requesting and he did not have a pending case. (See Filing 1 at CM/ECF p. 16–17;
Filing 101, Case No. 4:20PS3000.) Thus, it appears, at the very least, Alcantara is
able to receive some assistance in his institution either from a legal aide or an
inmate that speaks both Spanish and English, and Alcantara is encouraged to seek
such assistance or the assistance of his case worker in completing an amended
habeas petition that clearly sets forth his grounds for relief. If Alcantara is unable
to obtain assistance in completing his amended petition, then he should inform the
court.

       In amending his petition, Alcantara must also name a proper respondent.
Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts states that “if the petitioner is currently in custody under a state-court
judgment, the petition must name as respondent the state officer who has custody.”
In habeas corpus challenges to present physical confinement, the default rule is that
the proper respondent is the warden of the facility where the prisoner is being held.
Rumsfeld v. Padilla, 542 U.S. 426, 434 (2005). Here, Alcantara failed to name any
respondent and the court supplied the State of Nebraska as a placeholder given
Alcantara’s Nebraska conviction. Because public records show that Alcantara is in
the custody of the Nebraska Department of Correctional Services (“NDCS”), 2 it
appears Scott R. Frakes, Director of the NDCS, would be the proper respondent.




      2
         See Nebraska Department of Correctional Services Inmate Information Locator,
https://dcs-inmatesearch.ne.gov/Corrections/COR_input.html.
                                          2
  8:20-cv-00501-RGK-PRSE Doc # 8 Filed: 03/08/21 Page 3 of 3 - Page ID # 38




      IT IS THEREFORE ORDERED that:

       1.     The pending Petition (filing 1) is deemed insufficient and the court
will not act upon it.

       2.    By April 7, 2021, Petitioner shall file an amended petition for writ of
habeas corpus that clearly sets forth all his grounds for relief and names a proper
respondent. Petitioner is encouraged to use the enclosed official Form AO 241. To
avoid confusion, any document Petitioner sends to the clerk of the court for filing
in this case must clearly display the case number (8:20CV501). Failure to file an
amended petition in accordance with this Memorandum and Order will result in
dismissal of this matter without further notice.

      3.     The clerk of the court is directed to send to Petitioner the Form AO
241 (“Petition for Relief From a Conviction or Sentence By a Person in State
Custody”).

       4.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: April 7, 2021: Check for amended
petition.

       5.    The clerk of the court is directed to update the caption and correct the
spelling of Petitioner’s last name to “Alcantara.”

      Dated this 8th day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         3
